848 P.2d 564 (1993)
In the Matter of the REINSTATEMENT OF William R. MOSS, To Membership In the Oklahoma Bar Association and To the Roll of Attorneys.
SCBD No. 3822.
Supreme Court of Oklahoma.
February 23, 1993.
Robert G. Green, Tulsa, for petitioner.
John E. Douglas, Asst. Gen. Counsel, Oklahoma Bar Ass'n, Oklahoma City, for respondent.
*565 HODGES, Chief Justice.
Applicant, William R. Moss, was admitted to the practice of law in Oklahoma in August of 1972 and maintained a law practice until May 8, 1990. On May 8, 1990, the applicant was suspended from the practice of law for two years and one day for mishandling client's funds. Following his suspension, the applicant complied with rule 9.1 of the Rules Governing Disciplinary Proceedings, Okla. Stat. tit. 5, ch. 1, app. 1-A (1991). The applicant has applied for reinstatement.
A hearing was held before the Trial Panel of the Professional Responsibility Tribunal (PRT) on September 10, 1992. The PRT found that the prerequisites for reinstatement had been met. See id. at rule 11.5 (1991). The PRT found that the applicant had shown by clear and convincing evidence that (1) he possesses the good moral character to be reinstated, (2) he had not engaged in any unauthorized practice of law during the suspension and "has particularly remained vigilant against giving advice and practicing law even to the extent of his own embarrassment," and (3) he possesses the competency for reinstatement.
The PRT also considered the factors for reinstatement set out in In the Matter of Reinstatement of Kamins, 752 P.2d 1125 (Okla. 1988), and found that the applicant had presented stronger proof of his qualifications than is required of someone seeking admission for the first time. The PRT recommended reinstatement of the applicant. The PRT also recommended the assessment of costs against the applicant. After a review of the record, we agree with the Findings of Fact, Conclusions of Law and Recommendation of the Trial Panel.
The applicant called ten witnesses who all testified that the applicant was of good moral character and that he had not, to their knowledge, practiced law since his suspension. Several of the witnesses testified that the applicant had not committed any wrongs since his suspension and that he had been extremely careful to avoid engaging in the unauthorized practice of law. The witnesses felt that the applicant should be readmitted.
The applicant submitted an affidavit from the court clerk in Tulsa County stating that he had not practiced law during his suspension. The record shows that the applicant continued taking continuing legal education after his suspension and worked as a law clerk to maintain his competency. *566 The record shows that the applicant was remorseful for his behavior and that he had made restitution for the misuse of his client's funds. Counsel for the Oklahoma Bar Association did not submit any evidence tending to show that the applicant should not be readmitted.
The PRT has recommended that costs of these proceedings be assessed against the applicant. The Oklahoma Bar Association (OBA) has filed a motion to assess costs of $1,159.05. Pursuant to rule 11.1(c) to the Rules Governing Disciplinary Proceedings, the applicant is responsible for paying the expenses of the investigation and processing the application. He is also responsible for the costs of the original and one copy of the transcript. The application shows a bill of $731.00 for the original and two copies of the transcript. Because the applicant is responsible for the costs of the original and only one copy, we find that Moss is responsible for $487.32 of that expense. The applicant is hereby ordered to pay $915.37 for the costs of these proceedings as a prerequisite to reinstatement.
IT IS THEREFORE ORDERED THAT William R. Moss be reinstated to the practice of law in Oklahoma and to membership in the Oklahoma Bar Association and placed on the Roll of Attorneys, effective upon the payment of costs in the amount of $915.37.
APPLICANT'S PETITION FOR REINSTATEMENT GRANTED PENDING PAYMENT OF COSTS.
LAVENDER, V.C.J., and SIMMS, HARGRAVE, ALMA WILSON, KAUGER, SUMMERS and WATT, JJ., concur.
OPALA, J., not participating.